DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 07/08/2022. The claim amendments are entered. Presently, claims 1-15, 17-18, and 20-22 remain pending. Claims 5, 14, and 17 have been amended, claims 16 and 19 are cancelled, and claims 21-22 are newly added.
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
Contingent limitations
Applicant argues: Claim 9 positively sets forth applying of an operator, and the asserted non-limiting limitation merely set forth the configuration of the operator. (page 8 of remarks)
Examiner response: Examiner respectfully disagrees. Claim 9 recites: “If the cell has a defined value, then the corresponding cell in Row2 also has a defined value”. Examiner interprets the limitation as if the cell has a value then the corresponding cell in Row2 has a defined value and if the cell does not have a defined value then the requirement of the corresponding cell having a defined value is conditional. 
35 USC 112 
Applicant argues: “less specific” and “more specific” provide definite boundaries. (page 9 of remarks).
Examiner response: Examiner respectfully disagrees. Applicant has still failed to provide how one of ordinary skill in the art can determine whether a row is less specific or more specific compared to another row. “less specific” and “more specific” are relative terms. Arguments are not persuasive. 
Rejections under 35 USC 101
Applicant argues: The current rejection under 35 USC 101 fails to consider improvements in computer technology. (pages 38-42 of remarks).
Examiner response: Examiner respectfully disagrees. The claims as recited:
“A method comprising: 
determining, by one or more processor, an insertion interval of a row for insertion into a decision table; and 
guiding, by the one or more processor, insertion of the row for insertion into the decision table based on a result of the determining”
are directed towards a mental process. For example, a human can reasonably determine a range for a row to be inserted into for a table in their mind. A human can then determine where (i.e. guide) to insert the row in the table based on the determined range. These are judgements. 3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
 Moreover, the claim does not have any additional elements that integrate into a practical application. See the 35 USC 101 rejection below. Arguments are no persuasive. 
Prior art rejections
Applicant argues: Examiner has not presented any construction of “decision table” in the context recited or “guiding” in the context recited. (page 47 of remarks).
Examiner response: Examiner respectfully disagrees. On pages 23-25 of the Office Action mailed on 07/08/2022, Examiner cited the decision support system relational database table which the examiner interprets as the decision table. Furthermore, examiner cited “guiding, by the one or more processor, insertion of the row for insertion into the
decision table based on a result of the determining” (para [0048] The method may
further include determining, 106, a target internal range out of the internal ranges
for a row to be inserted into the table.). The cited paragraph shows where (i.e. guiding) to insert the row. Arguments are not persuasive.
Applicant argues: Applicant argues the interpretation of the claim language “guiding” and “determining” in the independent claims are not clear and Christian does not teach these steps. (pages 52-54 of remarks.)
Examiner response: Examiner respectfully disagrees. Christian teaches determining, by one or more processor, an insertion interval of a row for insertion (para [0011] A range determination unit is configured to determine a target internal range out of the internal ranges for a row to be inserted as a new entry into the table. Target internal range (i.e. insertion interval).) into a decision table (para [0003] For transactional as well as decision support systems, relational databases may be used. A relational database may store data in the form of tables including rows and columns. Decision support (i.e. decision table));. Christian literally states “determine” a target internal range which is mapped to the insertion interval. The guiding of insertion is then based on the determined target internal range. Arguments are not persuasive.
Applicant argues: Regarding Claim 5, Applicant argues Teng does not disclose “wherein the determining is performed so that subsequent to insertion of the row for insertion into the decision table, each row of the decision table is capable of being fired”. (pages 54-55).
Examiner response: Examiner respectfully disagrees. The claims do not define how the determining is performed and should be interpreted broadly. Teng teaches wherein the determining is performed so that subsequent to insertion into of the row for insertion into the decision table (para [0084] The functional buttons include functions to manipulate data rows inside the decision table, for example, to insert a row, to append a row, to remove a row, to copy a row, to move a row up or down, to export data to an excel spreadsheet or to import data from an excel spreadsheet.), each row of the decision table is capable of being fired (para [0062] In runtime, the runtime service 114 may execute the created rules to determine values of the properties associated with the UI elements. Created (i.e. inserted) rules are executed (i.e. fired).). Christian teaches determining the interval range as recited in the independent claims and Teng further teaches each row capable of being fired subsequent to the insertion. Christian and Teng are analogous arts because they are both directed towards storing database records in tables therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of inserting database records of Teng with the method of storing rules of Teng. Doing so would allow for the user to configure and update values of rows. The interface would allow the user to easily manipulate and make changes to the properties of the table (para [0084]). Arguments are not persuasive.
Applicant argues: Regarding claim 7, Applicant argues Atkins does not disclose “wherein the determining and guiding are performed to restrict a user from causing insertion of the row for insertion into the decision table at a row order of the decision table at which the row for insertion is incapable of being fired” and there is no reason to combine the references (pages 56-57 of remarks).
Examiner response: Examiner respectfully disagrees. The rows of a database table are ordered. Atkins further teaches restricting the insertion of a row so that duplicate rows cannot be inserted into an ordered table. If the row cannot be inserted it is incapable of being fired. Christian and Atkins are both directed to storing database records therefore Christian and Atkins are analogous arts. It would have been obvious to modify the method of inserting database records of Christian with the method of inserting a record of Atkins. Doing so would allow for ensuring duplicate records are not inserted into the database. A perceived benefit of not storing duplicate records is that it will prevent less storage from being wasted improving memory efficiency (para [0064]). Arguments are not persuasive.
Applicant argues: Regarding claim 9, Applicant argues Bellamkonda does not teach “wherein the determining includes applying a SUBSUMES operator defined as follows: Row] SUBSUMES Row2 when, for each condition cell of Row1 (a) and (b) are true: (a) If the cell has a defined value, then the corresponding cell in Row2 also has a defined value; (b) The value (or domain of values) of the cell equals (or includes) the value (or domain of value) of the corresponding cell in Row2.” (page 58 of remarks).
Examiner response: Examiner respectfully disagrees. Bellamkonda discloses comparing rows to determine if they match. If the rows match, condition (a) is satisfied because if the rows match, the cell values are equal meaning either both cells have equal values or neither of the corresponding cells have a defined value. Condition (b) is met because the rows match, all cell values are equal. Examiner would also note that condition (a) recites a contingent limitation and is not required by the claim language. Arguments are not persuasive.
Applicant argues: Regarding claim 11, Applicant argues Teng does not teach “wherein the guiding includes prompting a user to define a row insertion request for the determined row insertion interval” and there is no reason to combine the references (page 59 of remarks).
Examiner response: Examiner respectfully disagrees. Teng teaches functional buttons for inserting rows into a table. The functional buttons prompts the users to insert rows into the table. It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the insertion interval of Christian et al. with the User Interface of Teng et al. Doing so would allow for customized display of the rows. This allows the interface to be continuously improved in order to meet business needs (para [0003] It is either too expensive or too many different preferences or even requirements for UIs by a large amount of customers. Second, some UI changes are business-context related. When a new business requirement arises, UI changes may be needed. These UI changes cannot be foreseen before the business application is delivered. Third, the business application may be improved continuously after delivery to a customer, that is, UI changes may be needed with the continuous usage of the business application.). Arguments are not persuasive.
Applicant argues: Regarding claim 12, applicant argues Teng does not teach “wherein the guiding includes highlighting a row representation of rows of the row insertion interval” and there is no reason to combine the references. (pages 60-61 of remarks.)
Examiner response: Examiner respectfully disagrees. The figure 5 of Tseng shows a GUI for displaying the insertion of rows. In the figure, it can be seen the row is being highlighted 512 and 514. It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the insertion interval of Christian et al. with the User Interface of Teng et al. Doing so would allow for customized display of the rows. This allows the interface to be continuously improved in order to meet business needs (para [0003] It is either too expensive or too many different preferences or even requirements for UIs by a large amount of customers. Second, some UI changes are business-context related. When a new business requirement arises, UI changes may be needed. These UI changes cannot be foreseen before the business application is delivered. Third, the business application may be improved continuously after delivery to a customer, that is, UI changes may be needed with the continuous usage of the business application.). Arguments are not persuasive.
Applicant argues: Regarding claim 13, applicant argues the references do not teach “wherein the guiding includes restricting insertion of a row for insertion at row indices other than the determined row insertion interval, prompting a user to define a row insertion request for the determined row insertion interval, and highlighting a row representation of rows of the row insertion interval.” (pages 62-63 of remarks.)
Examiner response: Examiner respectfully disagrees. Claim 13 contains limitations from claims 11 and 12 which are already responded to above. Christian teaches the method of claim 1, wherein the guiding includes restricting insertion of a row for insertion at row indices other than the determined row insertion interval (Para [0021] determination unit adapted for determining a target internal range out of the internal ranges for a row to be inserted as a new entry into the table, and a creation unit adapted for creating the internal range compression dictionary for the target internal range in case no internal range compression dictionary may exist for the target internal range and a predefined threshold value of a number of rows may be exceeded in the target internal range. The insertion of the record is restricted to only being inserted within the target internal range.),  Christian does not explicitly disclose prompting a user to define a row insertion request for the determined row insertion interval, and highlighting a row representation of rows of the row insertion interval. However, Teng teaches prompting a user to define a row insertion request for the determined row insertion interval (para [0084] The functional buttons include functions to manipulate data rows inside the decision table, for example, to insert a row, to append a row, to remove a row, to copy a row, to move a row up or down, to export data to an excel spreadsheet or to import data from an excel spreadsheet), and highlighting a row representation of rows of the row insertion interval (Fig. 5 elements 510, 512, and 514; para [0084] “Moreover, in a detailed display section, the rule engine workbench 500 may further comprise a plurality of functional buttons 510 for a decision table.” The figure shows a GUI for displaying the insertion of rows. In the figure, it can be seen the row is being highlighted 512 and 514). It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the insertion interval of Christian et al. with the User Interface of Teng et al. Doing so would allow for customized display of the rows. This allows the interface to be continuously improved in order to meet business needs (para [0003] It is either too expensive or too many different preferences or even requirements for UIs by a large amount of customers. Second, some UI changes are business-context related. When a new business requirement arises, UI changes may be needed. These UI changes cannot be foreseen before the business application is delivered. Third, the business application may be improved continuously after delivery to a customer, that is, UI changes may be needed with the continuous usage of the business application.). Arguments are not persuasive. 
Applicant argues: Applicant argues claim 14 and 20. (page 64 of remarks).
Examiner response: Examiner respectfully disagrees. Claim 14 and 20 are substantially similar to claim 1 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 14-15, 17-18, 20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.

Step 1

According to the first part of the analysis, in the instant case, claims 1-13 are directed to a method, claims 14-19 are directed to a non-transitory computer readable medium, and claim 20 is directed to a system comprising at least a processor. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
Claim 1 recites: 
Step 2A, Prong 1
	“determining, by one or more processor, an insertion interval of a row for insertion into a decision table” (Save for the recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine where to insert a row with the with the help of paper and pencil.).
	“guiding, by the one or more processor, insertion of the row for insertion into the decision table based on a result of the determining” (Save for the recitation of generic computer equipment (“processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can guide the insertion of a row with the help of paper and pencil).
Step 2A, Prong 2
“by the one or more processor” (The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer inserting a row) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(f).)
Step 2B
“by the one or more processor” (The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both determining and guiding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. See MPEP 2106.05(f).)
Claim 2 recites: 
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the decision table is a sparse decision table” (The specification of the decision table being a sparse decision table is understood to be a field of use limitation. See MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.).
Step 2B
	“wherein the decision table is a sparse decision table” (The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the specification of the decision table being a sparse decision table is understood to be a field of use limitation. See MPEP 2106.05(h). The claim is not patent eligible.
Claim 3 recites: 
Step 2A, Prong 1
“wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can compare a row to a plurality of rows.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites: 
Step 2A, Prong 1
	“wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a configuration of a table to be in a certain order with the help of paper and pencil.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites: 
Step 2A, Prong 1
“wherein the determining is performed so that subsequent to insertion into of the row for insertion into the decision table, each row of the decision table is capable of being fired.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a where to insert a row so that all the rows are capable of being fired with the help of paper and pencil.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites: 
Step 2A, Prong 1
“wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row, wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row, wherein the determining is performed so that that each of the plurality of rows is capable of being fired.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can compare a row to a plurality of rows, determine a configuration of a table to be in a certain order, and determine a where to insert a row so that all the rows are capable of being fired with the help of paper and pencil.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites: 
Step 2A, Prong 1
	“wherein the determining and guiding are performed to restrict a user from causing insertion of the row for insertion into the decision table at a row order of the decision table at which the row for insertion is incapable of being fired” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine where to insert a row to restrict the insertion to only that area.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites: 
Step 2A, Prong 1
“wherein the determining and guiding are performed to restrict a user from causing insertion of the row for insertion into the decision table at a row order of the decision table that would render a certain row of the decision table other than the row for insertion incapable of being fired.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine where to insert a row to restrict the insertion to only that area so that rows inserted outside the area cannot be fired.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites: 
Step 2A, Prong 1
“wherein the determining includes applying a SUBSUMES operator defined as follows: Row1 SUBSUMES Row2 when, for each condition cell of Row1 (a) and (b) are true: (a) If the cell has a defined value, then the corresponding cell in Row2 also has a defined value; (b) The value (or domain of values) of the cell equals (or includes) the value (or domain of value) of the corresponding cell in Row2.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can apply a logical operator to two rows.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites: 
Step 2A, Prong 1
	“wherein the guiding includes restricting insertion of a row for insertion at row indices other than the determined row insertion interval.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine to only insert a row a certain interval.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites: 
Step 2A, Prong 1
	“a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising determining an insertion interval of a row for insertion into a decision table having cells expressing a condition for a decision rule” (Save for the recitation of generic computer equipment (“computer readable storage medium” and “processing circuit”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine where to insert a row with the with the help of paper and pencil.).
	“guiding insertion of the row for insertion into the decision table based on a result of the determining” (Save for the recitation of generic computer equipment (“computer readable storage medium” and “processing circuit”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can guide the insertion of a row with the help of paper and pencil)
Step 2A, Prong 2
“a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method” (The “computer readable storage medium” and “processing circuit” in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer inserting a row) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(f).)
Step 2B
“a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method” (The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both determining and guiding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. See MPEP 2106.05(f).)
Claim 15 recites: 
Step 2A, Prong 1
“wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can compare a row to a plurality of rows.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites: 
Step 2A, Prong 1
“wherein the determining is performed so that subsequent to insertion into of the row for insertion into the decision table, each row of the decision table is capable of being fired.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a where to insert a row so that all the rows are capable of being fired with the help of paper and pencil.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites: 
Step 2A, Prong 1
“wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row, wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row, wherein the determining is performed so that that each of the plurality of rows is capable of being fired.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can compare a row to a plurality of rows, determine a configuration of a table to be in a certain order, and determine a where to insert a row so that all the rows are capable of being fired with the help of paper and pencil.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites: 
Step 2A, Prong 1
“determining an insertion interval of a row for insertion into a decision table” (Save for the recitation of generic computer equipment (“processor” and “memory”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine where to insert a row with the with the help of paper and pencil.).
“guiding insertion of the row for insertion into the decision table based on a result of the determining” (Save for the recitation of generic computer equipment (“processor” and “memory”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can guide the insertion of a row with the help of paper and pencil).
Step 2A, Prong 2
“A system comprising: a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method comprising” (The processor and memory in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer inserting a row) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(f).)
Step 2B
“A system comprising: a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method comprising” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both determining and guiding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. See MPEP 2106.05(f).
Claim 22 recites: 
Step 2A, Prong 1
“wherein the determining includes applying a SUBSUMES operator defined as follows: Row1 SUBSUMES Row2 when, for each condition cell of Row1 (a) and (b) are true: (a) If the cell has a defined value, then the corresponding cell in Row2 also has a defined value; (b) The value (or domain of values) of the cell equals (or includes) the value (or domain of value) of the corresponding cell in Row2.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can apply a logical operator to two rows.)
Step 2A, Prong 2
This claim does not have additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,592,809 B1 (“hereinafter the ‘809 patent”). This is a statutory double patenting rejection. Claims 20 and 21 of the instant application is identical to claim 15 of the ‘809 patent. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,592,809 B1 (“hereinafter the ‘809 patent”) in view of Teng et al. (US-20120066620-A1). The only limitation in claim 14 of the instant application not taught by claim 8 of the ‘809 patent is “a decision table having cells expressing a condition for a decision rule”. However, Teng teaches a decision table having cells expressing a condition for a decision rule (para [0062] The rule definition 120 may help defining what conditions need to be included in a rule. For example, the rule definition 120 may provide a user with a set of predefined conditions to be modified by the user according to his specific requirements. And para [0067] In embodiments, a rule may be implemented in a decision table, decision tree, formula or any other rule type provided by the rule engine 112.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the patented claims with the decision table of Teng.
Doing so would allow for maintaining content of a defined rule in the rule engine. Different user groups may provide their own rules to satisfy their own needs (para [0067]). 

Claims 1-15, 17-18, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 8, 11, and 15 of U.S. Patent No. 10,592,809 B1 (“hereinafter the ‘809 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference function of the “determining” step in claim 1 of the ‘809 patent is narrower than the determining step in claim 1 of the instant application and therefore claim 1 of the ‘809 patent anticipates Independent claim 1 of the instant application. Independent claim 1 is rejected over at least claim 1 of the ‘809 patent.
Claims 1 is rejected over claims 1 respectively, of the ‘809 patent. 
Claim 2 is rejected over claim 2 of the ‘809 patent.
Claims 3-4, 6-8, and 10-13 are rejected over claims 1 of the ‘809 patent. 
Claim 5 is rejected over claim 4 of the ‘809 patent.
Claim 9 and 22 are rejected over claim 3 of the ‘809 patent.
Claims 15-16 and 18-19 are rejected over claims 8 of the ‘809 patent. 
Claim 17 is rejected over claim 11 of the ‘809 patent.

Claim Interpretation
Claims 4, 6, and 9 are interpreted as having contingent limitations and are therefore, not required by the claims and do not need to be addressed by prior art (See MPEP 2111.04 section II)
Such limitations are
Claim 4: “wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row.”
Claim 6: “…wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row,”
Claim 9: “(a) If the cell has a defined value, then the corresponding cell in Row2 also has a defined value”
The term “fired” is recited in claims 4-8 and 16-19. Examiner interprets “fired” as being a command that is executed on the row.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 15, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more specific” in claims 3, 6, 15, and 21 is a relative term which renders the claim indefinite. The term “more specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how to evaluate two rows in a decision table and determine which row is “more specific”.  For examination purposes, Examiner will interpret the term as having the same or more matching row values in corresponding cells.
The term “less specific” in claims 3-4, 6, 15, and 18, and 21 is a relative term which renders the claim indefinite. The term “less specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how to evaluate two rows in a decision table and determine which row is “less specific”.  For examination purposes, Examiner will interpret the term as having the same or less matching row values in corresponding cells.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian et al. (US-20140156609-A1).
Regarding Claim 1,
Christian (20140156609) teaches a method comprising: 
determining, by one or more processor, an insertion interval of a row for insertion (para [0011] A range determination unit is configured to determine a target internal range out of the internal ranges for a row to be inserted as a new entry into the table. Target internal range (i.e. insertion interval).) into a decision table (para [0003] For transactional as well as decision support systems, relational databases may be used. A relational database may store data in the form of tables including rows and columns. Decision support (i.e. decision table)); and 
guiding, by the one or more processor, insertion of the row for insertion into the decision table based on a result of the determining (para [0048] The method may further include determining, 106, a target internal range out of the internal ranges for a row to be inserted into the table.).
Regarding Claim 10,
Christian teaches the method of claim 1, wherein the guiding includes restricting insertion of a row for insertion at row indices other than the determined row insertion interval (Para [0021] determination unit adapted for determining a target internal range out of the internal ranges for a row to be inserted as a new entry into the table, and a creation unit adapted for creating the internal range compression dictionary for the target internal range in case no internal range compression dictionary may exist for the target internal range and a predefined threshold value of a number of rows may be exceeded in the target internal range. The insertion of the record is restricted to only being inserted within the target internal range.).
Regarding Claim 20,
Christian teaches a system comprising: 
a memory (para [0054]); 
at least one processor in communication with the memory (para [0101]); and 
program instructions executable by one or more processor via the memory to perform a method comprising: 
determining an insertion interval of a row for insertion into (para [0011] A range determination unit is configured to determine a target internal range out of the internal ranges for a row to be inserted as a new entry into the table. Target internal range (i.e. insertion interval).) a decision table (para [0003] For transactional as well as decision support systems, relational databases may be used. A relational database may store data in the form of tables including rows and columns. Decision support (i.e. decision table)); and 
guiding insertion of the row for insertion into the decision table based on a result of the determining (para [0048] The method may further include determining, 106, a target internal range out of the internal ranges for a row to be inserted into the table.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim is 2 and are rejected under 35 U.S.C. 103 as being unpatentable over Christian, as applied above, and further in view of Konik et al. (US-20140172908-A1).
Regarding Claim 2, 
Christian teaches the method of claim 1.
Christian et al. does not explicitly teach the decision table is a sparse decision table.
However, Konik et al. teaches wherein the decision table is a sparse decision table (Konik et al. Fig. 7 element 204-2; “[0062] FIG. 7 depicts a block diagram of an example sparse database 240-4, according to an embodiment of the invention.”).  
Christian and Konik are analogous arts because they are both directed towards accessing and manipulating information in a database.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the database of Christian with the sparse database of Konik.
Doing so would allow for reading, updating, altering, databases whose row values are not always found. In other words, Konik provides a method for accessing a database with incomplete values (para [0067])

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Christian, as applied above, and further in view of Atkin (US-20150347701-A1).
Regarding Claim 3,
Christian teaches the method of claim 1. 
	Christian does not explicitly disclose 
wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row.
However, Atkin (US 20150347701 A1) teaches
wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row (para [0064] A central database checks and ensures that redundant records are not inserted into the database, by comparing new records to existing records already stored. Less specific (i.e. subsumed).).
Christian and Atkins are both directed to storing database records therefore Christian and Atkins are analogous arts.
It would have been obvious to modify the method of inserting database records of Christian with the method of inserting a record of Atkins.
Doing so would allow for ensuring duplicate records are not inserted into the database. A perceived benefit of not storing duplicate records is that it will prevent less storage from being wasted improving memory efficiency (para [0064]).
Regarding Claim 7,
Christian teaches the method of claim 1. 
	Christian does not explicitly disclose
wherein the determining and guiding are performed to restrict a user from causing insertion of the row for insertion into the decision table at a row order of the decision table at which the row for insertion is incapable of being fired.
However, Atkin (US 20150347701 A1) teaches
wherein the determining and guiding are performed to restrict a user from causing insertion of the row for insertion into the decision table at a row order of the decision table at which the row for insertion is incapable of being fired (para [0064] A central database checks and ensures that redundant records are not inserted into the database, by comparing new records to existing records already stored.).
Christian and Atkins are both directed to storing database records therefore Christian and Atkins are analogous arts.
It would have been obvious to modify the method of inserting database records of Christian with the method of inserting a record of Atkins.
Doing so would allow for ensuring duplicate records are not inserted into the database. A perceived benefit of not storing duplicate records is that it will prevent less storage from being wasted improving memory efficiency (para [0064]).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Christian, as applied above, and further in view of Wang et al. (US-20160275627-A1).
Regarding Claim 4,
Christian teaches the method of claim 1. 
	Christian does not explicitly disclose
wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row.
	However, Wang (US 20160275627 A1) teaches
 wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row (fig. 14; para [0072] Thus, referring again to FIG. 11A and with further reference to FIG. 11B, meta rules 462m in the form of invalidation rules 462mi ("i" referring to " invalidation" meta rules) specify when a decision rule 462d (as shown in FIG. 11A) is invalid and thus can be eliminated from further consideration as being a decision rule 462d that can never be fired or executed given the required elements 1102 thereof and the user input or answers received thus far. Fig. 14 shows the first two rows (i.e. less specific row) ordered before the invalidated rows (incapable of being fired). Para [0041]).
Christian and Wang are both directed towards storing database records therefore, Christian and Wang are analogous arts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the database of Christian with the method of storing database records of Wang.
Doing so would allow for storing a set of personalized rules. One perceived benefit of storing personalized rules can be for aiding a user in their tax preparation application, where each user has their own unique tax situation (para [0058]).

Claims 5, 11, 12, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Christian, as applied above, and further in view of Teng et al. (US-20120066620-A1).
Regarding Claim 5,
Christian the method of claim 1. 
Christian does not explicitly disclose
wherein the determining is performed so that subsequent to insertion into of the row for insertion into the decision table, each row of the decision table is capable of being fired.
However, Teng (US 20120066620 A1) teaches
wherein the determining is performed so that subsequent to insertion into of the row for insertion into the decision table (para [0084] The functional buttons include functions to manipulate data rows inside the decision table, for example, to insert a row, to append a row, to remove a row, to copy a row, to move a row up or down, to export data to an excel spreadsheet or to import data from an excel spreadsheet.), each row of the decision table is capable of being fired (para [0062] In runtime, the runtime service 114 may execute the created rules to determine values of the properties associated with the UI elements. Created (i.e. inserted) rules are executed (i.e. fired).).
Christian and Teng are analogous arts because they are both directed towards storing database records in tables therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of inserting database records of Teng with the method of storing rules of Teng.
Doing so would allow for the user to configure and update values of rows. The interface would allow the user to easily manipulate and make changes to the properties of the table (para [0084])
Regarding Claim 11,
Christian teaches the method of claim 1.
	While Christian teaches the determined row insertion interval, Christian does not explicitly disclose 
wherein the guiding includes prompting a user to define a row insertion request for the determined row insertion interval.
However, Teng teaches
wherein the guiding includes prompting a user to define a row insertion request for the determined row insertion interval (para [0084] The functional buttons include functions to manipulate data rows inside the decision table, for example, to insert a row, to append a row, to remove a row, to copy a row, to move a row up or down, to export data to an excel spreadsheet or to import data from an excel spreadsheet).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the insertion interval of Christian et al. with the User Interface of Teng et al.
Doing so would allow for customized display of the rows. This allows the interface to be continuously improved in order to meet business needs (para [0003] It is either too expensive or too many different preferences or even requirements for UIs by a large amount of customers. Second, some UI changes are business-context related. When a new business requirement arises, UI changes may be needed. These UI changes cannot be foreseen before the business application is delivered. Third, the business application may be improved continuously after delivery to a customer, that is, UI changes may be needed with the continuous usage of the business application.).
Regarding Claim 12,
Christian teaches the method of claim 1.
	Christian does not explicitly disclose 
wherein the guiding includes highlighting a row representation of rows of the row insertion interval.
However, Teng teaches
wherein the guiding includes highlighting a row representation of rows of the row insertion interval (Fig. 5 elements 510, 512, and 514; para [0084] “Moreover, in a detailed display section, the rule engine workbench 500 may further comprise a plurality of functional buttons 510 for a decision table.” The figure shows a GUI for displaying the insertion of rows. In the figure, it can be seen the row is being highlighted 512 and 514).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the insertion interval of Christian et al. with the User Interface of Teng et al.
Doing so would allow for customized display of the rows. This allows the interface to be continuously improved in order to meet business needs (para [0003] It is either too expensive or too many different preferences or even requirements for UIs by a large amount of customers. Second, some UI changes are business-context related. When a new business requirement arises, UI changes may be needed. These UI changes cannot be foreseen before the business application is delivered. Third, the business application may be improved continuously after delivery to a customer, that is, UI changes may be needed with the continuous usage of the business application.).
Regarding Claim 13,
Christian teaches the method of claim 1, wherein the guiding includes restricting insertion of a row for insertion at row indices other than the determined row insertion interval (Para [0021] determination unit adapted for determining a target internal range out of the internal ranges for a row to be inserted as a new entry into the table, and a creation unit adapted for creating the internal range compression dictionary for the target internal range in case no internal range compression dictionary may exist for the target internal range and a predefined threshold value of a number of rows may be exceeded in the target internal range. The insertion of the record is restricted to only being inserted within the target internal range.), 
	Christian does not explicitly disclose
prompting a user to define a row insertion request for the determined row insertion interval, and highlighting a row representation of rows of the row insertion interval.
However, Teng teaches
prompting a user to define a row insertion request for the determined row insertion interval (para [0084] The functional buttons include functions to manipulate data rows inside the decision table, for example, to insert a row, to append a row, to remove a row, to copy a row, to move a row up or down, to export data to an excel spreadsheet or to import data from an excel spreadsheet), and highlighting a row representation of rows of the row insertion interval (Fig. 5 elements 510, 512, and 514; para [0084] “Moreover, in a detailed display section, the rule engine workbench 500 may further comprise a plurality of functional buttons 510 for a decision table.” The figure shows a GUI for displaying the insertion of rows. In the figure, it can be seen the row is being highlighted 512 and 514).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the insertion interval of Christian et al. with the User Interface of Teng et al.
Doing so would allow for customized display of the rows. This allows the interface to be continuously improved in order to meet business needs (para [0003] It is either too expensive or too many different preferences or even requirements for UIs by a large amount of customers. Second, some UI changes are business-context related. When a new business requirement arises, UI changes may be needed. These UI changes cannot be foreseen before the business application is delivered. Third, the business application may be improved continuously after delivery to a customer, that is, UI changes may be needed with the continuous usage of the business application.).
Regarding Claim 14,
Christian teaches a computer program product comprising: 
a computer readable storage medium readable by one or more processing circuit (para [0012] The computer program product includes a computer readable storage medium having computer readable program code configured to define a range partition of a table of the database according to a first attribute of the table.) and storing instructions for execution by one or more processor for performing a method comprising 
determining an insertion interval of a row for insertion into (para [0011] A range determination unit is configured to determine a target internal range out of the internal ranges for a row to be inserted as a new entry into the table. Target internal range (i.e. insertion interval).) a decision table (para [0003] For transactional as well as decision support systems, relational databases may be used. A relational database may store data in the form of tables including rows and columns. Decision support (i.e. decision table)); and 
guiding insertion of the row for insertion into the decision table based on a result of the determining (para [0048] The method may further include determining, 106, a target internal range out of the internal ranges for a row to be inserted into the table.).
Christian does not explicitly disclose
a decision table having cells expressing a condition for a decision rule;
However, Teng teaches
a decision table having cells expressing a condition for a decision rule (para [0062] The rule definition 120 may help defining what conditions need to be included in a rule. For example, the rule definition 120 may provide a user with a set of predefined conditions to be modified by the user according to his specific requirements. And para [0067] In embodiments, a rule may be implemented in a decision table, decision tree, formula or any other rule type provided by the rule engine 112.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the database table of Christian with the decision table of Teng.
Doing so would allow for maintaining content of a defined rule in the rule engine. Different user groups may provide their own rules to satisfy their own needs (para [0067]).
Regarding Claim 17,
Claim 17 is the computer program product corresponding to the method of claim 1. Claim 17 is substantially similar to claim 5 and is rejected on the same grounds.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christian, as applied above, and further in view of Atkin (US-20150347701-A1), Wang et al. (US-20160275627-A1), Teng et al. (US-20120066620-A1).
Regarding Claim 6,
Christian teaches the method of claim 1. Christian does not explicitly disclose 
wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row, wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row, wherein the determining is performed so that that each of the plurality of rows is capable of being fired.
However, Atkin (US 20150347701 A1) teaches
wherein the determining includes comparing the row for insertion to respective rows of plurality of rows of the decision table to determine for each respective rows of the plurality of rows whether the row for insertion is more specific or less specific than the respective row (para [0064] A central database checks and ensures that redundant records are not inserted into the database, by comparing new records to existing records already stored. Less specific (i.e. subsumed).).
Christian and Atkins are both directed to storing database records therefore Christian and Atkins are analogous arts.
It would have been obvious to modify the method of inserting database records of Christian with the method of inserting a record of Atkins.
Doing so would allow for ensuring duplicate records are not inserted into the database. A perceived benefit of not storing duplicate records is that it will prevent less storage from being wasted improving memory efficiency (para [0064]).
Wang (US 20160275627 A1) teaches
 wherein the decision table is configured so that a certain row of the decision table is not capable of being fired if there is a less specific row in the decision table ordered before the certain row (fig. 14; para [0072] Thus, referring again to FIG. 11A and with further reference to FIG. 11B, meta rules 462m in the form of invalidation rules 462mi ("i" referring to " invalidation" meta rules) specify when a decision rule 462d (as shown in FIG. 11A) is invalid and thus can be eliminated from further consideration as being a decision rule 462d that can never be fired or executed given the required elements 1102 thereof and the user input or answers received thus far. Fig. 14 shows the first two rows (i.e. less specific row) ordered before the invalidated rows (incapable of being fired). Para [0041]).
Christian and Wang are both directed towards storing database records therefore, Christian and Wang are analogous arts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the database of Christian with the method of storing database records of Wang.
Doing so would allow for storing a set of personalized rules. One perceived benefit of storing personalized rules can be for aiding a user in their tax preparation application, where each user has their own unique tax situation (para [0058]).
Teng (US 20120066620 A1) teaches
wherein the determining is performed so that that each of the plurality of rows is capable of being fired (para [0062] In runtime, the runtime service 114 may execute the created rules to determine values of the properties associated with the UI elements. Created (i.e. inserted) rules are executed (i.e. fired).).
	Christian and Teng are analogous arts because they are both directed towards storing database records in tables therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of inserting database records of Teng with the method of storing rules of Teng.
Doing so would allow for the user to configure and update values of rows. The interface would allow the user to easily manipulate and make changes to the properties of the table (para [0084])
Regarding Claim 18,
Claim 18 is the computer program product corresponding to the method of claim 1. Claim 18 is substantially similar to claim 6 and is rejected on the same grounds.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Christian, as applied above, and further in view of Ding et al. (US-20140280028-A1).
Regarding Claim 8,
Christian teaches the method of claim 1. 
	Christian does not explicitly disclose
wherein the determining and guiding are performed to restrict a user from causing insertion of the row for insertion into the decision table at a row order of the decision table that would render a certain row of the decision table other than the row for insertion incapable of being fired.
However, Ding (US 20140280028 A1) teaches 
wherein the determining and guiding are performed to restrict a user from causing insertion of the row for insertion into the decision table at a row order of the decision table that would render a certain row of the decision table other than the row for insertion incapable of being fired (para [0011] Once the transaction in which the operation is performed is committed, the materialized view becomes " stale" because the affected rows (whether newly inserted, updated, or deleted) are not counted in the materialized view. Once a materialized view becomes stale, the materialized view cannot be used to answer a query, unless the session in which the query is submitted operates in a "stale tolerance" mode.).
Ding and Christian are analogous arts because they are both directed towards storing rows in a database.
It would have been obvious to modify the database of Christian with the method of inserting rows of Ding.
Doing so would allow for reducing the amount of overhead when querying a view (para [0010])

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Christian, as applied above, and further in view of Bellamkonda et al. (US-20150220600-A1).
Regarding Claim 9,
Christian teaches the method of claim 1. 
	Christian does not explicitly disclose
wherein the determining includes applying a SUBSUMES operator defined as follows: Row1 SUBSUMES Row2 when, for each condition cell of Row1 (a) and (b) are true: (a) If the cell has a defined value, then the corresponding cell in Row2 also has a defined value; (b) The value (or domain of values) of the cell equals (or includes) the value (or domain of value) of the corresponding cell in Row2.
However, Bellamkonda (US 20150220600 A1) teaches
wherein the determining includes applying a SUBSUMES operator defined as follows: Row1 SUBSUMES Row2 when, for each condition cell of Row1 (a) and (b) are true: (a) If the cell has a defined value, then the corresponding cell in Row2 also has a defined value; (b) The value (or domain of values) of the cell equals (or includes) the value (or domain of value) of the corresponding cell in Row2 (para [0026] Unique operator 204b performs the same operations for the second data set. Compare operator 206 receives rows from unique operator 204a and unique operator 204b in sorted order as input. Compare operator 206 then compares rows to identify matches in the different data sets. Matching rows are returned for INTERSECT and non-matching rows from the first data set are returned for MINUS.).
Christian and Bellamkonda are analogous arts because they are both directed towards performing operations on a database.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the database of Christian with the operators of Bellamkonda.
Doing so would allow for efficiently executing set operations by using a single group-by operations. This would allow for reduced amount of resources consumed during execution (para [0017])
Regarding Claim 22,
Claim 22 is the system corresponding to the method of claim 1. Claim 22 is substantially similar to claim 9 and is rejected on the same grounds.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Christian/Teng, as applied above, and further in view of Atkin (US-20150347701-A1).
Regarding Claim 15,
Claim 15 is the computer program product corresponding to the method of claim 1. Claim 15 is substantially similar to claim 3 and is rejected on the same grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Junker et al. (US 20150170069 A1) – discloses a method for storing rules in a decision table.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                       



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121